Judgment, Supreme Court, New York County (Shirley Fingerhood, J.), entered November 17, 1989, as modified by order of the same court and Justice entered September 21, 1990, which granted plaintiff a divorce, awarded her a distributive award of $927,046.20 and appointed a temporary receiver to sell the real property assets of defendant’s business to satisfy the award, unanimously affirmed, without costs.
Prior to the marriage, the plaintiff wife contributed substantial sums to defendant to maintain various parcels of real property. Plaintiff’s financial contributions to her husband’s real estate enterprises continued throughout the course of the marriage. Further, plaintiff contributed to the appreciation of her husband’s real estate ventures not only through her services as a homemaker, but by performing various services in maintaining and operating the real estate. In view of this evidence, it was not error to award plaintiff 50% of the net appreciation in the value of defendant’s real estate holdings. (Price v Price, 69 NY2d 8.)
The court was entitled to weigh the expert testimony and to adopt those real estate valuations which it found credible. As the 230 East 27th Street property was found to have been purchased with marital property (i.e., the appreciation in the value of the real estate holdings), the entire value of the property was properly includable in the marital estate.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Ross, J. P., Rosenberger, Asch and Wallach, JJ.